Exhibit 5.1 ROPES & GRAY LLP PRUDENTIAL TOWER BOSTON, MA02199-3600 WWW.ROPESGRAY.COM March 1, 2017 Paratek Pharmaceuticals, Inc. 75 Park Plaza Boston, MA 02116 Re: Registration Statement on Form S-3 (File No. 333-215123) Ladies and Gentlemen: We have acted as counsel to Paratek Pharmaceuticals, Inc., a Delaware corporation (the “Company”) in connection with the issuance and sale of up to $50,000,000 of shares (the “Shares”) of common stock, $0.001 par value (“Common Stock”), of the Company pursuant to the above-referenced registration statement (the “Registration Statement”), filed by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”).The Shares will be sold pursuant to a Controlled Equity OfferingSMSales Agreement, by and between the Company andCantorFitzgerald & Co. (the “Agreement”). In connection with this opinion letter, we have examined such certificates, documents and records and have made such investigation of fact and such examination of law as we have deemed appropriate in order to enable us to render the opinions set forth herein.In conducting such investigation, we have relied, without independent verification, upon certificates of officers of the Company, public officials and other appropriate persons.
